*573MEMORANDUM **
1. Asfaw’s inconsistent accounts of his activities after release from custody justified the IJ’s adverse credibility finding. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004) (one inconsistency that goes to the heart of the claim is enough). The IJ’s finding that Asfaw did not show he is eligible for asylum is therefore supported by the record. Id. at 962.
2. The IJ disbelieved Asfaw’s account that he suffered persecution, and found that the witnesses he called did not credibly establish Asfaw would face persecution or torture if he returned to Ethiopia. Asfaw therefore did not show “he would have the same problems that his father has had.” [AR 112.] We are not compelled to conclude otherwise. See Almaghzar v. Gonzales, 457 F.3d 915, 922-23 (9th Cir. 2006).
3. The IJ found that Asfaw had not proven that the Ethiopian government viewed him as a threat, despite what may have happened to Asfaw’s father. Additional documentation relating to Asfaw’s father would thus have made no difference. The lawyer’s attempt to steer Asfaw’s testimony is irrelevant, as Asfaw knew he was sworn to tell the truth. The BIA thus did not abuse its discretion when it found Asfaw wasn’t prejudiced by his lawyer’s performance. See Mohammed v. Gonzales, 400 F.3d 785, 793-94 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.